IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION ONE

STATE OF WASHINGTON,                              )        No. 80948-2-I
                                                  )
                             Respondent,          )
                                                  )
                    v.                            )
                                                  )        UNPUBLISHED OPINION
NAVA, JOSE ANTONIO,                               )
DOB: 12/23/1987,                                  )
                                                  )
                             Appellant.           )

       BOWMAN, J. — Jose Antonio Nava appeals his jury conviction for one count of

first degree murder with a firearm enhancement. Nava alleges the State improperly

minimized its burden during jury selection, the trial court erred in denying his motions for

a mistrial after witnesses twice violated a pretrial order, the prosecutor committed

misconduct by vouching for two witnesses, the trial court erred in admitting certain

evidence, and the cumulative effect of these errors deprived him of a fair trial. He also

asserts the trial court inadvertently imposed a DNA1 collection fee. We affirm Nava’s

conviction but remand for the trial court to strike the DNA fee from his judgment and

sentence.

                                                  FACTS

       On February 19, 2018, Tye Burley won around $2,000 at a casino. He used

some of the money to rent a hotel room in Marysville that he shared with his friend and


       1   Deoxyribonucleic acid.


            Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80948-2-I/2


drug supplier Jeremy Dailey. Dailey saw Burley win the “jackpot” of money that night

and began scheming ways to get his hands on it. He thought about taking Burley’s

wallet while he slept but did not want to be the obvious suspect.

        On February 20, Burley left the hotel with his girlfriend Kristin Schram. Dailey

knew Burley planned to buy Schram a tattoo that day. Dailey met with two friends,

Jared Evans and Jorge Nava Martinez Jr.2 Nava Martinez Jr. is Nava’s older brother.

Dailey told Evans and Nava Martinez Jr. about Burley’s casino winnings.3 Evans did

not know Burley very well but he “didn’t like him.” He was angry that Burley did not pay

back some money he believed Burley owed him. Later, Nava joined them. Neither

Nava Martinez Jr. nor Nava knew Burley.

        According to Dailey, the men drove around in a white Dodge Durango owned by

Nava’s girlfriend Tiffany Beston while they formulated a plan to rob Burley at the tattoo

shop. They planned to mace Burley as he left the shop and steal his wallet. Nava

Martinez Jr. said that if Burley “ ‘does anything dumb, I’ll shoot him.’ ” Nava Martinez Jr.

told the group he planned to get a “cuete.”4

        The four men aborted their original plan after seeing a police car drive by the

tattoo shop. They decided to confront Burley back at his hotel instead. They drove to

the hotel, sat in the Durango smoking methamphetamine, and waited for Burley to

arrive. Dailey and Evans testified that Nava Martinez Jr. was driving and Nava was in

the front passenger seat.




        2 Dailey also regularly sold drugs to Evans. He said that he never sold drugs to Nava Martinez Jr.

but they did drugs together.
        3   Dailey thought Bailey had as much as $7,000 in cash winnings.
        4   “Cuete” can be slang for “gun” in Spanish.


                                                         2
No. 80948-2-I/3


       Burley and Schram arrived at the hotel at around 7:00 p.m. and began walking to

Burley’s room. Nava and Nava Martinez Jr. got out of the Durango and confronted

them. They wore face coverings and hooded sweatshirts. One of the two pointed a gun

at Schram. She remembered “seeing the hole of the gun” and that it was silver, and

she had the impression that it was a handgun with “a pretty long barrel.” Schram

screamed and ran away. Nava Martinez Jr. and Nava then beat Burley to the ground

and robbed him. At some point, Nava Martinez Jr. shot Burley once in the back of the

head. Burley died from the wound two days later.

       The brothers ran back to the Durango. Nava Martinez Jr. got in the driver’s seat

first, holding a silver handgun and yelling, “ ‘I shot him in the head.’ ” Nava got in the

front passenger side a few moments later, crying Nava Martinez Jr.’s name and holding

Burley’s wallet. They fled the scene and abandoned the Durango. The four spilt the

money from Burley’s wallet between them.

       Marysville police arrived and interviewed Schram. She told them that she

suspected Dailey was involved in the attack. Detectives found Schram’s wallet and a

can of bear mace at the scene. The next day, police interviewed Dailey and Evans.

Everett police officers also found the abandoned Durango about a week later. Police

never found Burley’s wallet or the gun used to shoot him.

       A Washington State Patrol Crime Laboratory (WSPCL) forensic scientist found

Nava’s DNA on the gearshift of the Durango and “excluded” Dailey, Evans, and Nava

Martinez Jr. “as the source” of the DNA. A WSPCL forensic scientist also traced Nava

Martinez Jr.’s DNA to the steering wheel and the handle pulls and controls of the

driver’s side interior door of the Durango and excluded Dailey, Evans, and Nava as the




                                              3
No. 80948-2-I/4


source of the DNA. Surgeons recovered part of a bullet from Burley’s head. Testing by

a WSPCL ballistics expert showed the bullet was fired from a .38 caliber handgun.5

        Nava and Nava Martinez Jr. fled to California. On February 28, 2018, members

of the Escondido Police Department arrested them and managed to identify Nava

Martinez Jr. using facial recognition software. They discovered an active warrant from

Washington. Marysville police detectives interviewed Nava in California. In his

statement to police, Nava admitted that on February 20, 2018, he “wanted to . . . get

high” and drove around Marysville in Beston’s Durango with Dailey and Evans to get

drugs. “[B]ut they were short of money” so the three planned to wait outside a tattoo

shop to rob someone. Nava also told detectives that he was not the driver and that they

ended up at the hotel where Burley was shot because the robbery did not “ ‘work out.’ ”

According to Nava, they sat in the car and smoked heroin, Dailey and Evans put on a

“sweater or something,” and exited the Durango. Then he heard a “bang or something.”

Nava never said Nava Martinez Jr. was with them.

        The State charged Dailey, Evans, Nava Martinez Jr., and Nava with first degree

murder with firearm enhancements. Dailey and Evans later agreed to plead guilty to

reduced charges in exchange for “truthful” testimony against Nava and Nava Martinez

Jr. At their joint trial, Nava Martinez Jr. testified but Nava did not.

        The jury convicted Nava of first degree murder and found that he was armed with

a firearm when he committed the crime. The court imposed a standard-range sentence

of 331 months. The court also ordered Nava to pay a $100 DNA collection fee. It


        5 Detectives later learned that Nava’s girlfriend Beston owned a black and silver .38 caliber

Beretta and kept it in a lockbox at her home. When detectives asked to see her gun, she discovered it
was “missing.” Beston testified that she and Nava lived together and the last time she saw the gun was
about a week before the murder.


                                                   4
No. 80948-2-I/5


otherwise found Nava indigent and waived all discretionary legal financial obligations.

Nava appeals.

                                        ANALYSIS

       Nava alleges the State improperly minimized its burden during jury selection, the

trial court erred in denying his motions for a mistrial after witnesses twice violated a

pretrial order, the prosecutor committed misconduct by vouching for two witnesses, and

the trial court erred in admitting certain evidence. He argues that the cumulative effect

of these errors denied him a fair trial. He also argues the court improperly imposed the

DNA fee. We address each argument in turn.

Jury Selection

       Nava contends the State improperly minimized its burden during jury selection by

“repeatedly press[ing] jurors about finding a person guilty based on accomplice liability

and ask[ing] them to declare the circumstances under which they would convict a

person as an accomplice.” We disagree.

       “The limits and extent of voir dire examination are within the discretion of the trial

court, and it has considerable latitude.” State v. Robinson, 75 Wn.2d 230, 231, 450

P.2d 180 (1969). “[A]bsent an abuse of discretion and a showing that the rights of an

accused have been substantially prejudiced, a trial court’s ruling on the scope and

content of voir dire will not be disturbed on appeal.” State v. Davis, 141 Wn.2d 798,

826, 10 P.3d 977 (2000).

       Jury selection is meant to “enable the parties to learn the state of mind of the

prospective jurors, so that they can know whether or not any of them may be subject to

a challenge for cause, and determine the advisability of interposing their peremptory

challenges.” State v. Tharp, 42 Wn.2d 494, 499-500, 256 P.2d 482 (1953). But a party

                                              5
No. 80948-2-I/6


should not use jury selection to educate the jury panel to the particular facts of the case,

to compel the jurors to commit themselves to vote a particular way, to prejudice the jury

for or against a particular party, to argue the case, to indoctrinate the jury, or to instruct

the jury in matters of law. State v. Frederiksen, 40 Wn. App. 749, 752, 700 P.2d 369

(1985). Asking general hypothetical questions without implicating the unique facts of

the case does not commit potential jurors to a verdict. See Green v. Johnson, 160 F.3d

1029, 1036-37 (5th Cir. 1998).

       Here, the State introduced the concept of accomplice liability by posing a

hypothetical question about driving a friend to the bank. The hypothetical involved the

jurors assuming the role of the driver and increasingly suspicious behavior by the

“friend,” including putting on a ski mask, pulling out a gun before entering the bank, and

returning from the bank “holding a sack of something.” At each stage, the prosecutor

asked jurors whether they believed they had “done anything wrong” by failing to

intervene. The prosecutor asked one juror, “Does it matter to you when you knew what

was going on.” The prosecutor did not instruct the jurors on the legal definition of

accomplice liability or use particular facts of Nava’s case, and he did not use the

hypothetical to argue the State’s case. Rather, the prosecutor explored the concept of

accomplice liability in general to learn the jurors’ state of mind. The prosecutor’s

hypothetical did not minimize the State’s burden or otherwise exceed the proper scope

of jury selection.

Motions for Mistrial

       Nava argues the trial court should have granted his motions for a mistrial

because the State twice violated a pretrial order prohibiting it from offering evidence that

Nava Martinez Jr. “had been in prison before.” We disagree.

                                               6
No. 80948-2-I/7


       Because the trial court is in the best position to determine whether a trial

irregularity caused prejudice, we review a trial court’s decision to deny a motion for

mistrial for an abuse of discretion. State v. Stenson, 132 Wn.2d 668, 719, 940 P.2d

1239 (1997); State v. Jackson, 150 Wn.2d 251, 276, 76 P.3d 217 (2003). A trial court

abuses its discretion if its decision is manifestly unreasonable or based on untenable

grounds. State v. Allen, 159 Wn.2d 1, 10, 147 P.3d 581 (2006). The court should grant

a mistrial “only when the defendant has been so prejudiced that nothing short of a new

trial can insure that the defendant will be tried fairly.” State v. Mak, 105 Wn.2d 692,

701, 718 P.2d 407 (1986).

       In determining whether a trial irregularity is so prejudicial as to require a mistrial,

we look to (1) the seriousness of the irregularity, (2) whether the irregularity was

cumulative of other admissible evidence, and (3) whether the court could cure the

irregularity by an instruction to disregard the remark. State v. Weber, 99 Wn.2d 158,

165-66, 659 P.2d 1102 (1983). Ultimately, we will reverse the trial court only if there is

a substantial likelihood the irregularity affected the jury’s verdict. State v. Rodriguez,

146 Wn.2d 260, 269-70, 45 P.3d 541 (2002).

       In his interview with the police, Dailey said that “he first met Mr. [Nava] Martinez

[Jr.] in prison.” Before trial, the prosecutor agreed that “[w]e will not seek to admit that

fact. We will simply talk about their connections outside of jail.” At trial, the prosecutor

and Dailey had the following exchange:

       Q.     Do you know Jorge [Nava] Martinez [Jr.]?
       A.     Yes.
       Q.     Do you know when it was that you met him?
       A.     In prison last time. 2014.

The defense objected to the answer and the court instructed the jurors to disregard the



                                              7
No. 80948-2-I/8


testimony. The defense then moved for a mistrial, which the court denied.

       Later, Officer Sean Davidson testified about arresting Nava Martinez Jr. and

Nava in Escondido, California. Officer Davidson explained that he was able to identify

Nava Martinez Jr. through facial recognition software on his cell phone that can identify

people “as long as the person has been in jail in San Diego County.” The defense did

not object to this testimony but later renewed its motion for a mistrial, which the court

again denied.

       Citing State v. Escalona, 49 Wn. App. 251, 742 P.2d 190 (1987), Nava argues

that “[i]mproper references” to Nava Martinez Jr.’s “prior prison sentence and jail term

suggested he—and Nava by association—were criminal types, likely to commit the

robbery that resulted in Burley’s death.” In that case, the State charged Escalona with

second degree assault for threatening the victim with a knife. Escalona, 49 Wn. App. at

252. At trial, the victim testified that Escalona “ ‘already has a record and had stabbed

someone.’ ” Escalona, 49 Wn. App. at 253. We held this testimony was prejudicial

propensity evidence because a jury could conclude that Escalona “acted on this

occasion in conformity with the assaultive character he demonstrated in the past.”

Escalona, 49 Wn. App. at 255-56.

       Unlike Escalona, no witness here testified that Nava Martinez Jr. was in custody

for a similar crime. As for Dailey’s comment about meeting Nava Martinez Jr. some

years earlier in prison, the trial court properly instructed the jury to disregard the

testimony. We presume jurors follow a trial court’s instructions. State v. Johnson, 124

Wn.2d 57, 77, 873 P.2d 514 (1994). And as to Officer Davidson’s explanation of the




                                              8
No. 80948-2-I/9


facial recognition software, the testimony was fleeting and indirect. Nava fails to show

that the testimony was so prejudicial as to require a mistrial.6

Prosecutorial Misconduct

       Nava argues that the prosecutor “impermissibly vouched for its two key

witnesses by eliciting evidence in its case-in-chief of their formal agreements to ‘testify

truthfully.’ ” The State claims Dailey and Evans’ testimony was proper to “rehabilitate”

them. We agree with the State.

       We review allegations of prosecutorial misconduct for an abuse of discretion.

Stenson, 132 Wn.2d at 718. The defendant bears the burden of proving that the

prosecutor’s conduct was both improper and prejudicial in the context of the entire

record and circumstances at trial. State v. Thorgerson, 172 Wn.2d 438, 442, 258 P.3d

43 (2011). We determine whether the defendant was prejudiced under one of two

standards of review. State v. Emery, 174 Wn.2d 741, 760, 278 P.3d 653 (2012). If the

defendant objected at trial, the defendant must show that the prosecutor’s misconduct

led to prejudice that had a substantial likelihood of affecting the jury’s verdict. State v.

Anderson, 153 Wn. App. 417, 427, 220 P.3d 1273 (2009) (citing State v. Reed, 102

Wn.2d 140, 145, 684 P.2d 699 (1984)). If the defendant did not object at trial, we deem

the defendant to have waived any error unless the prosecutor’s misconduct was so

flagrant and ill intentioned that an instruction could not have cured the resulting

prejudice. Stenson, 132 Wn.2d at 726-27.

       Whether a witness has testified truthfully “is entirely for the jury to determine.”

State v. Ish, 170 Wn.2d 189, 196, 241 P.3d 389 (2010) (citing United States v. Brooks,


      6 Because we conclude that the testimony was not worthy of a mistrial, we do not address Nava’s

argument that any prejudice to Nava Martinez Jr. also prejudiced him “by association.”


                                                  9
No. 80948-2-I/10


508 F.3d 1205, 1210 (9th Cir. 2007)). Improper vouching generally occurs if the

prosecutor (1) expresses his or her personal belief as to the veracity of the witness or

(2) suggests that evidence not presented at trial supports the witness’ testimony. Ish,

170 Wn.2d at 196.

       “[E]vidence that a witness has agreed to testify truthfully generally has little

probative value and should not be admitted as part of the State’s case in chief.” Ish,

170 Wn.2d at 198. But where the defense attacks the witness’ credibility, the State is

within its rights to “rehabilitate” its witness by introducing the details of a plea agreement

that requires truthful testimony. See State v. Petrich, 101 Wn.2d 566, 574, 683 P.2d

173 (1984), abrogated on other grounds by State v. Kitchen, 110 Wn.2d 403, 756 P.2d

105 (1988). And it is reasonable for the State to “anticipate the attack and ‘pull the

sting’ of the defense’s cross-examination.” State v. Bourgeois, 133 Wn.2d 389, 402,

945 P.2d 1120 (1997) (quoting United States v. LeFevour, 798 F.2d 977, 983 (7th Cir.

1986)).

       Here, both Nava Martinez Jr. and Nava attacked Dailey and Evans’ credibility in

opening remarks. And before Dailey testified, Nava Martinez Jr. made clear that he

intended to examine Dailey about “why he entered this agreement, what his motives

were, and how they’re explained by his prior conduct in being a liar and a cheat and a

schemer. Because that goes to his credibility, and it goes to his state of mind.” Nava

agreed that “Dailey has been given a very good deal in order to — in exchange for his

testimony here, and it’s important that we get to explore all of those issues and let the

jury decide what’s important and what’s not.” As a result, it was reasonable for the

prosecutor to elicit testimony about the witnesses’ agreements to testify truthfully during

questioning on direct to “pull the sting” out of the defense attack on their credibility

                                              10
No. 80948-2-I/11


during cross-examination. LeFevour, 798 F.2d at 983. The prosecutor did not commit

misconduct.

Evidentiary Errors

       Nava claims the trial court erred by admitting testimony (1) that Nava had

“access to a gun, without adequate evidence of its connection to the crime,” and (2) that

“unknown people” coerced Dailey to make statements exonerating Nava Martinez Jr.

and Nava. We disagree.

       Standard of Review

       We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion. State v. Ashley, 186 Wn.2d 32, 38-39, 375 P.3d 673 (2016). An abuse of

discretion occurs when the trial court bases its decision on untenable grounds or

reasons. State v. Darden, 145 Wn.2d 612, 619, 41 P.3d 1189 (2002).

       Admissible evidence must be relevant. ER 402; State v. Scherf, 192 Wn.2d 350,

386-87, 429 P.3d 776 (2018). Evidence is relevant if it has a logical nexus to the fact to

be established. State v. Burkins, 94 Wn. App. 677, 692, 973 P.2d 15 (1999); see ER

401. “The threshold to admit relevant evidence is very low. Even minimally relevant

evidence is admissible.” State v. Darden, 145 Wn.2d 612, 621, 41 P.3d 1189 (2002).

But even relevant evidence is not admissible if the danger of unfair prejudice

substantially outweighs its probative value. ER 403; State v. Briejer, 172 Wn. App. 209,

226, 289 P.3d 698 (2012). Evidence is unfairly prejudicial if it is likely to elicit an

emotional response from the jury rather than a rational decision. State v. Powell, 126

Wn.2d 244, 264, 893 P.2d 615 (1995). Unfair prejudice is caused by evidence of

“ ‘scant or cumulative probative force, dragged in by the heels for the sake of its




                                              11
No. 80948-2-I/12


prejudicial effect.’ ” Carson v. Fine, 123 Wn.2d 206, 223, 867 P.2d 610 (1994)7 (quoting

United States v. Roark, 753 F.2d 991, 994 (11th Cir. 1985)).

        Firearm Evidence

        Nava contends testimony that he had access to Beston’s firearm was unduly

prejudicial because there was not “adequate evidence of its connection to the crime.”

He is incorrect.8

        We have routinely excluded as unfairly prejudicial evidence of weapons having

“no relation to” or “ ‘nothing to do with the crime charged.’ ” State v. Freeburg, 105 Wn.

App. 492, 501 n.22, 501, 20 P.3d 984 (2001) (citing Moody v. United States, 376 F.2d

525, 532 (9th Cir. 1967)) (quoting United States v. Warledo, 557 F.2d 721, 725 (10th

Cir. 1977)). When the State tries to sway the jury into believing a defendant is a “bad

man” or inherently dangerous because he owns or possesses weapons, the trial court

should exercise its discretion to exclude such evidence. See Moody, 376 F.2d at 532;

State v. Rupe, 101 Wn.2d 664, 705, 683 P.2d 571 (1984).

        Nava cites Freeburg to support his position that admitting evidence of access to

Beston’s firearm unfairly prejudiced him. In that case, officers arrested Freeburg more

than two years after he committed murder. Freeburg, 105 Wn. App. at 495-96. At trial,

the State introduced evidence that Freeburg was carrying a handgun when officers

arrested him. Freeburg, 105 Wn. App. at 496. The State agreed that Freeburg did not

use the weapon in the underlying crime and instead argued that possession of the gun


        7   Internal quotation marks omitted.
        8 We disagree with the State that Nava waived his challenge to the firearm evidence for failing to
object below. At trial, the testimony of the State’s ballistics expert cast doubt on whether the shooter
used a .38 caliber Beretta to kill Burley. Nava Martinez Jr. then moved to strike Beston’s testimony that
Nava had access to her gun. Nava joined the motion. The motion to strike preserved the issue for
appeal. See ER 103(a)(1).


                                                    12
No. 80948-2-I/13


evidenced flight and consciousness of guilt. Freeburg, 105 Wn. App. at 500, 497. We

concluded the trial court erred by admitting the evidence because it was unrelated to the

murder:

       [T]he gun was not the gun used in the shooting of Rodriguez, the arrest
       occurred more than two years after the shooting, and the presence of the
       gun does not by itself indicate a consciousness of the serious offense
       [Freeburg] faced.

Freeburg, 105 Wn. App. at 500.

       In contrast, the State elicited testimony that Beston’s gun could have been the

firearm used to kill Burley. Beston testified that she owned a small, .38 caliber, black

and silver Beretta handgun during the time that she and Nava lived together. She

discovered the gun was missing after the murder. The WSPCL determined a .38 caliber

bullet killed Burley. Schram testified that the gun used during the robbery was a silver

handgun with a long barrel. And Dailey testified that Nava Martinez Jr. was holding a

small “silver or chrome” handgun when he returned to the Durango after Burley was

shot. The jury could conclude from this evidence that the shooter used Beston’s gun to

kill Burley. As a result, Nava’s access to the gun was probative as to who killed Burley.

       Nava argues this evidence was unduly prejudicial because there was also

testimony tending to show that the gun had no connection to Burley’s murder. For

example, Schram testified that the gun pointed at her during the robbery had a long

barrel, while the barrel of Beston’s Beretta was short. And the WSPCL ballistics expert

said that in her opinion, “it’s not probable” that Beston’s gun matched the fired bullet

jacket recovered from Burley. But the expert also testified that she could not

“conclusively eliminate” the Beretta. That there was competing evidence on whether

the shooter used Beston’s gun to kill Burley does not render the testimony inadmissible.



                                             13
No. 80948-2-I/14


It is the province of the trier of fact to weigh evidence and judge the credibility of

witnesses. See State v. Carver, 113 Wn.2d 591, 604, 781 P.2d 1308, 789 P.2d 306

(1989). The jury was free to weigh the competing evidence and consider inferences in

reaching its verdict. The trial court did not abuse its discretion by admitting evidence

that Nava had access to Beston’s gun.

           Threats to Dailey

           Nava asserts the trial court erred in admitting evidence that “some unnamed

person told Dailey to contact Nava’s and [Nava] Martinez [Jr.]’s mother and tell her they

were not involved in the shooting.” According to Nava, the evidence was improper

because there “was no evidence connecting the threat to Nava or [Nava] Martinez

[Jr.].”9

           Before trial, Nava and Nava Martinez Jr. notified the State that they intended to

introduce a recording of a telephone call Dailey made from jail to Nava Martinez Jr. and

Nava’s mother. In the call to their mom, Dailey explained that Nava and Nava Martinez

Jr. did not kill Burley. As a result, the State introduced the recording in its case-in-chief.

Nava and Nava Martinez Jr. did not object. The State then elicited testimony from

Dailey that he was “getting beat up” in jail and that someone claiming to be Nava

Martinez Jr.’s friend told Dailey that if he made the call to Nava Martinez Jr. and Nava’s

mother, “they’d stop sending people to beat me up.” After he made the call, the

beatings stopped.




        9 The State argues that Nava waived this issue on appeal. But it provides no legal argument in

support of its theory. We need not consider arguments that are not developed in the briefs and for which
a party has not cited authority. State v. Dennison, 115 Wn.2d 609, 629, 801 P.2d 193 (1990).


                                                   14
No. 80948-2-I/15


        Citing Bourgeois, Nava argues the “prosecution may not use allegations that

someone other than the accused may have threatened a witness to bolster its case

when there is no proven connection between the accused and the threat.” But

Bourgeois, which involved two owners of a market getting shot, addressed testimony

from the surviving victim and bystanders who generally were “reluctant to appear in

court” or “afraid to testify.” Bourgeois, 133 Wn.2d at 393.10 Our Supreme Court

concluded that the testimony about the witnesses’ state of mind was not relevant

because “no connection was established between Bourgeois and the reluctance of any

witness to testify.” Bourgeois, 133 Wn.2d at 400.

        Here, the evidence that Nava Martinez Jr.’s friends coerced Dailey was relevant

to rebut the inference that Dailey willingly exonerated Nava Martinez Jr. and Nava when

he called their mother. Because the defense chose to use Dailey’s telephone call as

evidence that Nava and Nava Martinez Jr. did not shoot Burley, the State could

introduce the rebuttal evidence. Unlike Bourgeois, the relevance of the evidence does

not turn on whether the threats came from Nava and Nava Martinez Jr. Evidence that

someone coerced Dailey to make the call was relevant to Dailey’s state of mind, no

matter who threatened him. The trial court did not err in admitting the evidence.

Cumulative Error

        Nava asserts that cumulative error entitles him to a new trial. Cumulative error

“is limited to instances where there have been several trial errors that standing alone

may not be sufficient to justify reversal but when combined may deny a defendant a fair



       10 One woman who did not witness the crime testified that she was afraid to testify because the

defendant offered her money to lie about his whereabouts during the incident and a friend of the
defendant threatened her. Bourgeois, 133 Wn.2d at 395.


                                                  15
No. 80948-2-I/16


trial.” State v. Greiff, 141 Wn.2d 910, 929, 10 P.3d 390 (2000); State v. Hodges, 118

Wn. App. 668, 673-74, 77 P.3d 375 (2003). As discussed above, Nava establishes no

trial error. The cumulative error doctrine does not apply.

DNA Fee

       Nava argues the trial court erred by imposing a $100 DNA fee because the state

previously collected his DNA as part of his sentence for an unrelated felony conviction.

The State concedes the error. We accept the State’s concession and remand for the

trial court to strike the DNA collection fee.

       Because Nava fails to show prejudicial error, we affirm his conviction and

sentence, but remand to the trial court to strike the DNA fee.




WE CONCUR:




                                                16